DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is non-Final action in response to a filed application on 09/22/2020. Accordingly, claims 1-36 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 - 36 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 21 of Patent 9,584,402.
Although the claims are not identical, they are not patentably distinct from each other because claims 1 -21 of the patent and claims 1 - 36 of the instant application are obvious variations with minor differences. Thus, this is an obviousness-type double patenting rejection. The subject matter claimed in the instant application is disclosed in the referenced 
Instant Application No. 17/028,905
Claim 1. a method comprising: implementing, by a processor, a standardized communications protocol (“SCP”) on a first device, wherein the first device comprises a first chip; 

Patent 9,584,402 B2
Claim 1. a method comprising: implementing, by a processor for transmitting data in a peer to peer system, a standardized communications protocol ("SCP") on a first device, wherein the first device comprises a first chip and a second chip; 
discovering by the first device available second devices; 

discovering, by the processor, a second device, wherein the second device comprises a third chip and a fourth chip; 
attaching an SCP header to a first packet in a message, wherein the SCP header identifies a datagram as an SCP datagram, 
Claim 3, wherein the SCP header identifies a datagram as an SCO datagram.
wherein the message is defined by the first packet and a second packet; 

wherein the second device uses a one time cypher to decrypt at least one of the first packet or the second packet, 
Claim 20, wherein the second device uses the plurality of one time cyphers to decrypt the first packet and the second packet,

selecting, by the processor, a first transmission path and a second transmission path; 

dividing, by the processor, a message into a plurality of packets; 
transmitting, using the first chip, the first packet to a second chip on a second device over a first transmission path; 
transmitting, using the first chip, a first packet in the plurality of packets directly to the third chip on the second device over the first transmission path; 
and transmitting, using the first chip, the second packet to the second chip on the second device over the first transmission path,
and transmitting, using the second chip, a second packet in the plurality of packets directly to the fourth chip on the second device over the second transmission path
wherein the second device assembles the first packet and the second packet into the message.
wherein the second device assembles the first packet and the second packet into the message.

	Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claims 8, 14, 20, 21, 22, 27 and 32 of the instant application are encompassed by steps recited in claims 1, 19, 20 and 21 of the patent, respectively.   “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaq Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor. Derrick Ferris can be reached at 571-272-3123. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).